Citation Nr: 1803993	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for frostbite of the bilateral hands and feet.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

The Board notes that, after the Veteran filed her notice of disagreement, the matter of entitlement to service connection for tension headaches was granted in a March 2014 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her appeal.

As an initial matter, VA treatment records are missing from the file. VA needs to obtain such records even when a Veteran is attempting to reopen a claim. See Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(3). Specifically, records from the Hampton, Virginia VA Medical Center (VAMC) from January 2003 to June 2008, June 2015, and from February 2017 to the present should be sought. Additionally, August 2013 VA x-ray results of the Veteran's hips appear to be missing; such records should also be obtained on remand.

Bilateral hip disability

Although the Veteran submitted a September 2017 positive nexus (causation) medical opinion by K. Aiken, ANP-BC, the record does not currently reflect a diagnosis of a hip disability or hip arthritis that is supported by x-ray documentation. In August 2011 VA treatment records, the Veteran stated that she had an x-ray done by a community doctor and was told she had arthritis. Remand is necessary to attempt to obtain the private medical records mentioned by the Veteran.

[The Board notes that, should evidence of a diagnosis of a hip disability or x-ray evidence of arthritis in the hips be obtained, the Veteran is welcome to seek an addendum opinion from Ms. Aiken relating the Veteran's specific hip disability to her service-connected knee and spine disabilities.]

Given the Veteran's statement that she has been previously diagnosed with arthritis in her hips, a VA medical examination is necessary to resolve the medical questions remaining. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the development being requested herein may yield records which are relevant to the request to reopen the claim for service connection for residuals of frostbite of the bilateral hands and feet, the Board will defer deciding that issue until the development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from the Hampton, Virginia VAMC from January 2003 to June 2008, June 2015, and from February 2017 to the present. Additionally, VA hip x-ray results from August 2013 should be sought, and if such records cannot be obtained a formal finding should be added to the record. 

2. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for her disabilities, notably hip x-rays from a community doctor that the Veteran mentioned in August 2011 VA treatment records. The Veteran must assist in the matter by identifying her private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately her responsibility to ensure that any available private records are received.

3. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of her hip disability(ies). The examiner should review the claim file (including this remand). Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all hip disabilities shown by the record.

(b) For each disability diagnosed, is it at least as likely as not (50% or greater probability) that the disability was either caused or aggravated by the service-connected knee or spine disabilities? The examiner MUST address whether the disability increased in severity beyond its natural progression (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's service-connected disabilities, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) If any disability was not caused or aggravated by a service-connected disability, is it at least as likely as not (50% or greater probability) that the disability was caused by or related to the Veteran's military service? Please explain why. The Veteran's statements regarding use of a utility belt during service should be discussed.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


